PER CURIAM:
Respondent’s motion to dismiss this matter is hereby granted on the ground that the order appealed is not a final judgment and this Court has no jurisdiction. See Utah R.Civ.P. 54(b).
A majority of the Court is in favor of granting sanctions pursuant to Rule 33, Rules of the Utah Supreme Court, on the ground that this appeal is frivolous and was brought for delay. This matter is remanded for the purpose of taking evidence on the amount of reasonable attorney fees awardable to respondent for bringing the motion for summary disposition.
STEWART, Associate C.J., and HOWE, J., dissent from the ruling on sanctions.